Name: Commission Regulation (EEC) No 1558/85 of 7 June 1985 abolishing the countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 85 Official Journal of the European Communities No L 149/25 COMMISSION REGULATION (EEC) No 1558/85 of 7 June 1985 abolishing the countervailing charge on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1282/85 of 20 May 1985 (3), as amended by Regulation (EEC) No 1395/85 (4), introduced a countervailing charge on tomatoes originating in Morocco ; Whereas for this product originating in Morocco there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1282/85 is hereby repealed. Article 2 This Regulation shall enter into force on 8 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5. 1972, p. 1 . O OJ No L 130, 16 . 5 . 1984, p. 1 . O OJ No L 132, 21 . 5 . 1985, p. 16 . V) OJ No L 140, 29 . 5 . 1985, p. 20 .